Lowe, J.
Whether a bona fide, purchaser of personal property from one who held both the title and the possession, under a contract of purchase, upon the express condition that he would perform a specific act, which he failed to do, can hold the same against the first vendor, has been settled by this Court in the case of Bailey v. Harris, 8 Iowa, 331, and reaffirmed again in the case of Robinson v. Chapline, 9 Iowa, 91. These decisions are against the appellant in this case, and upon their authority we must affirm the same.
Affirmed.